Name: Commission Implementing Regulation (EU) NoÃ 541/2011 of 1Ã June 2011 amending Implementing Regulation (EU) NoÃ 540/2011 implementing Regulation (EC) NoÃ 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing
 Date Published: nan

 11.6.2011 EN Official Journal of the European Union L 153/187 COMMISSION IMPLEMENTING REGULATION (EU) No 541/2011 of 1 June 2011 amending Implementing Regulation (EU) No 540/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 78(2) thereof, Whereas: (1) It is appropriate to list active substances deemed to be approved under Regulation (EC) No 1107/2009 and active substances approved under that Regulation in separate Parts of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2). (2) Regulation (EU) No 540/2011 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 540/2011 is amended as follows: (1) Article 1 is replaced by the following: Article 1 The active substances, as set out in Part A of the Annex, shall be deemed to have been approved under Regulation (EC) No 1107/2009. The active substances approved under Regulation (EC) No 1107/2009 are as set out in Part B of the Annex. (2) The Annex to Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 14 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) See page 1 of this Official Journal. ANNEX The Annex to Regulation (EU) No 540/2011 is amended as follows: (1) In the title of the Annex the words ACTIVE SUBSTANCES APPROVED FOR USE IN PLANT PROTECTION PRODUCTS are replaced by the following: (2) The words General provisions applying to all substances listed in this Annex: are replaced by General provisions applying to all substances listed in this Part: (3) The following Part B is added: PART B Active substances approved under Regulation (EC) No 1107/2009 General provisions applying to all substances listed in this Part:  for the implementation of the uniform principles as referred to in Article 29(6) of Regulation (EC) No 1107/2009 in relation to each substance, the conclusions of the review report on it, and in particular the Appendices I and II thereof, shall be taken into account;  Member States shall keep available all review reports (except for confidential information within the meaning of Article 63 of Regulation (EC) No 1107/2009) for consultation by any interested parties or shall make it available to them on specific request. Number Common Name, Identification Numbers IUPAC Name Purity (1) Date of approval Expiration of approval Specific provisions (1) Further details on identity and specification of active substance are provided in the review report.